UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORTPursuant to Section 13 or 15(d) of theSecurities Exchange Act of 1934 April 9, 2010Date of Report (Date of earliest event reported) Amtech Systems, Inc.(Exact name of registrant as specified in its charter) Arizona 000-11412 86-0411215 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 131 South Clark Drive, Tempe, Arizona 85281 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (480) 967-5146 Not applicable. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial
